SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

16
TP 12-00620
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF JOSEFINE LARATONDA,
PETITIONER,

                      V                                             ORDER

CAROL DANKERT, COMMISSIONER, ERIE COUNTY
DEPARTMENT OF SOCIAL SERVICES, NIRAV R. SHAH,
COMMISSIONER, NEW YORK STATE DEPARTMENT OF
HEALTH, AND ELIZABETH BERLIN, ACTING
COMMISSIONER, OFFICE OF ADMINISTRATIVE HEARINGS,
NEW YORK STATE OFFICE OF TEMPORARY AND DISABILITY
ASSISTANCE, RESPONDENTS.


LEGAL SERVICES FOR THE ELDERLY, DISABLED OR DISADVANTAGED OF WESTERN
NEW YORK, INC., BUFFALO (ANTHONY H. SZCZYGIEL OF COUNSEL), FOR
PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENTS NIRAV R. SHAH, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF HEALTH, AND ELIZABETH BERLIN, ACTING COMMISSIONER,
OFFICE OF ADMINISTRATIVE HEARINGS, NEW YORK STATE OFFICE OF TEMPORARY
AND DISABILITY ASSISTANCE.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [John F.
O’Donnell, J.], entered April 2, 2012) to review a determination of
New York State Department of Health. The determination found that
petitioner was permanently absent and subject to Chronic Care
budgeting status effective August 1, 2010.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed for reasons
stated in the decision of New York State Department of Health.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court